  Case 18-40157         Doc 76     Filed 05/13/19 Entered 05/13/19 10:19:23              Desc Main
                                     Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In re:                                                      Case No. 18-40157-R
         JUAN MONTOYA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Carey D. Ebert, Chapter 13 Trustee, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 01/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/03/2018.

         6) Number of months from filing or conversion to last payment: 0.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $129,924.25.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-40157       Doc 76       Filed 05/13/19 Entered 05/13/19 10:19:23                     Desc Main
                                    Document     Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $15,100.00
       Less amount refunded to debtor                       $4,586.67

NET RECEIPTS:                                                                                  $10,513.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,310.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,421.40
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,731.40

Attorney fees paid and disclosed by debtor:                $690.00


Scheduled Creditors:
Creditor                                      Claim        Claim            Claim        Principal      Int.
Name                                Class   Scheduled     Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORPO    Secured       23,396.00    24,062.60        24,062.60            0.00       0.00
AMERICAN HONDA FINANCE CORPO    Secured             NA       1,201.93         1,201.93      1,201.93        0.00
ASCENTIUM CAPITAL LLC           Secured       78,239.15           NA               NA            0.00       0.00
ASCENTIUM CAPITAL LLC           Secured      185,047.50           NA               NA            0.00       0.00
ASCENTIUM CAPITAL LLC           Unsecured     45,630.75           NA               NA            0.00       0.00
BAYVIEW LOAN SERVICING          Secured             NA       8,208.89         8,208.89           0.00       0.00
BAYVIEW LOAN SERVICING          Secured             NA            NA               NA            0.00       0.00
BMO HARRIS BANK N.A.            Secured      155,076.60   155,499.13       155,499.13            0.00       0.00
BMO HARRIS BANK N.A.            Secured             NA       3,879.61         3,879.61      3,879.61        0.00
CARECREDIT                      Unsecured      1,785.00           NA               NA            0.00       0.00
CHASE CARD                      Unsecured     19,588.00           NA               NA            0.00       0.00
CHASE CARD                      Unsecured     10,523.00           NA               NA            0.00       0.00
CHASE CARD                      Unsecured      3,573.00           NA               NA            0.00       0.00
CHASE HOME MORTGAGE             Secured        4,919.45           NA               NA            0.00       0.00
CHASE MORTGAGE                  Secured      170,439.00           NA               NA            0.00       0.00
CHASE MORTGAGE                  Secured        1,800.00           NA               NA            0.00       0.00
DON CARRO                       Secured             NA         700.39           700.39        700.39        0.00
DON CARRO                       Secured       14,742.24    14,084.40        14,084.40            0.00       0.00
KAUFMAN COUNTY APPRAISAL DIST   Secured        5,400.00           NA               NA            0.00       0.00
SYNCHRONY BANK/LOWES            Unsecured      1,323.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-40157         Doc 76      Filed 05/13/19 Entered 05/13/19 10:19:23                 Desc Main
                                      Document     Page 3 of 4



Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00              $0.00
      Mortgage Arrearage                                  $8,208.89               $0.00              $0.00
      Debt Secured by Vehicle                           $193,646.13               $0.00              $0.00
      All Other Secured                                   $5,781.93           $5,781.93              $0.00
TOTAL SECURED:                                          $207,636.95           $5,781.93              $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00             $0.00              $0.00
       Domestic Support Ongoing                                 $0.00             $0.00              $0.00
       All Other Priority                                       $0.00             $0.00              $0.00
TOTAL PRIORITY:                                                 $0.00             $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                                     $0.00             $0.00              $0.00


Disbursements:

         Expenses of Administration                              $4,731.40
         Disbursements to Creditors                              $5,781.93

TOTAL DISBURSEMENTS :                                                                       $10,513.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By: /s/ Carey D. Ebert, Chapter 13 Trustee
                                                                       Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
  Case 18-40157         Doc 76      Filed 05/13/19 Entered 05/13/19 10:19:23                 Desc Main
                                      Document     Page 4 of 4


                                       CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing Chapter 13 Standing Trustee’s Final Report
and Account has been served upon the following parties in interest by mailing a copy of same to them via
first class mail on the date set forth below or electronically via ECF.

JUAN MONTOYA
11001 COUNTY ROAD 4027
KEMP, TX 75143

TORONJO & PROSSER LAW
8150 N CENTRAL EXPRESSWAY
SUITE 975
DALLAS, TX 75206-1815


Dated: May 13, 2019                        /s/ Carey D. Ebert, Chapter 13 Trustee
                                           Office of the Standing Chapter 13 Trustee




UST Form 101-13-FR-S (09/01/2009)
